DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 04/21/2022 has been entered.  Claims 1, 3-5, 7, 9-14, 18, and 22-26 remain pending in the application.  Claims 2, 6, 8, 17, and 19-21 have been cancelled.  Claims 15-16 were withdrawn, but are rejoined as explained below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
John T. Routon (Reg. No. 74,696) on 04/27/2022.

The following claims of the application have been amended as follows:

3. (Currently Amended) The turbine vane of claim 1, wherein the reinforcements are provided by rods of the sets of rods that extend through the outer surface of the airfoil facing away from a central cavity of the airfoil and an inner surface of the rim that faces the airfoil, 
wherein the airfoil is shaped to include a leading edge, a trailing edge, a pressure side having a concave shape that extends from the leading edge to the trailing edge, and a suction side having a convex shape that extends from the leading edge to the trailing edge, and 
wherein the rods that provide the reinforcements are located only along one of the pressure side of the airfoil and the suction side of the airfoil.

4. (Currently Amended) The turbine vane of claim 1, wherein each rod of the sets of rods comprises 

5. (Currently Amended) The turbine vane of claim 1, wherein each rod of the sets of rods is 

9. (Currently Amended) A turbine vane adapted for use in an aerospace gas turbine engine, the turbine vane comprising 
an airfoil comprising ceramic matrix composite materials having ceramic- containing fibers infiltrated with ceramic matrix, the airfoil shaped to redirect hot gasses moving along a primary gas path within the aerospace gas turbine engine, 
an end wall comprising ceramic matrix composite materials having ceramic- containing fibers co-infiltrated with ceramic matrix along with the ceramic-containing fibers of the airfoil, the end wall including a panel that extends circumferentially from the airfoil about a central axis to define a boundary of the primary gas path and a rim that extends radially from the panel outside the primary gas path along an outer surface of the airfoil, and 
reinforcements configured to interconnect the airfoil and the end wall and strengthen a joint therebetween, wherein the reinforcements are provided by rods arranged to extend through an inner surface of the airfoil facing a central cavity of the airfoil and an outer surface of the rim of the end wall that faces away from the airfoil; 
wherein the reinforcements [[are]] provided by the rods are sets of rods spaced apart around the rim of the end wall, each of the sets of rods include a first rod, a second rod spaced radially outward of the first rod, and a third rod spaced radially outward of the second rod.

22. (Currently Amended) The turbine vane of claim 4, wherein each rod of the sets of rods 

23. (New) A turbine vane adapted for use in an aerospace gas turbine engine, the turbine vane comprising 
an airfoil comprising ceramic matrix composite materials having ceramic- containing fibers infiltrated with ceramic matrix, the airfoil shaped to redirect hot gasses moving along a primary gas path within the aerospace gas turbine engine, 
an end wall comprising ceramic matrix composite materials having ceramic- containing fibers co-infiltrated with ceramic matrix along with the ceramic-containing fibers of the airfoil, the end wall including a panel that extends circumferentially from the airfoil about a central axis to define a boundary of the primary gas path and a rim that extends radially outward from the panel outside the primary gas path along an outer surface of the airfoil, and 
reinforcements configured to interconnect the airfoil and the end wall and strengthen a joint therebetween, the reinforcements arranged to extend between the outer surface of the airfoil and the rim of the end wall, 
wherein the airfoil is shaped to include a leading edge, a trailing edge, a pressure side having a concave shape that extends from the leading edge to the trailing edge, and a suction side having a convex shape that extends from the leading edge to the trailing edge, and wherein the leading edge, the trailing edge, the pressure side, and the suction side of the airfoil extend radially continuously from a radially inner end of the airfoil to a radially outermost end of the airfoil, 
wherein the rim includes an inner surface that forms an airfoil shaped aperture that receives the airfoil such that the inner surface abuts and extends entirely along the outer surface of the airfoil at the leading edge, the trailing edge, the pressure side, and the suction side of the airfoil, 
wherein the radially outermost end of the airfoil extends radially outward beyond a radially outermost end of the rim, and
wherein the reinforcements are provided by sets of rods spaced apart around the rim of the end wall along the leading edge, the trailing edge, the pressure side, and the suction side of the airfoil.

24. (Canceled) 

25. (Currently Amended) The turbine vane of claim [[24]] 23, wherein each of the sets of rods include a first rod, a second rod spaced radially outward of the first rod, and a third rod spaced radially outward of the second rod.

26. (Currently Amended) The turbine vane of claim [[24]] 23, wherein each of the sets of rods are arranged to extend through the outer surface of the airfoil facing away from a central cavity of the airfoil and the inner surface of the rim that faces the airfoil.


The above changes to the claims have been made to address claim objections and to overcome the prior art of record.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Uskert et al. (US 2015/0003989 A1) and 
Olsen et al. (U.S. 5,630,700).
	Regarding claim 1, the prior art of record fails to disclose or suggest wherein the reinforcements are provided by sets of rods spaced apart around the rim of the end wall, each of the sets of rods include a first rod, a second rod spaced radially outward of the first rod, and a third rod spaced radially outward of the second rod.  Fig. 1 of Uskert et al. does not disclose of a second rod spaced radially outward of the first rod, and a third rod spaced radially outward of the second rod.  It would not have been obvious to one of ordinary skill in the art to modify the rim 62 of Uskert to include holes radially outward with respect to the first hole 76 for the second rod and the third rod, respectively, because as shown by the lack of space in the radially outward direction of the hole 76 in the rim 62, such modification is not necessary.  Further, such modification would result in improper hindsight reasoning since there is no teaching or suggestion in the prior art of record and a significant alteration of the design disclosed in Fig. 2 of Uskert et al. would be required. 
	Claims 3-5, 7, and 22 are allowable, as they are dependent on claim 1.
Claim 9 is allowable for the same reasons as set forth in claim 1 above. 
Claims 10-16, and 18 are allowable, as they are dependent on claim 9.
	Regarding claim 23, the prior art of record fails to disclose or suggest wherein the reinforcements are provided by sets of rods spaced apart around the rim of the end wall along the leading edge, the trailing edge, the pressure side, and the suction side of the airfoil.
	Fig. 2 of Uskert et al. discloses that holes 76 of the rim 62 are spaced along the pressure and suction sides of the airfoil.  Uskert et al. does not disclose of the reinforcements being spaced along the leading edge or the trailing edge because the rim 62 of the panel 52 does not extend entirely along the outer surface of the airfoil along the leading edge, the trailing edge, the pressure side, and the suction side, as required by the claim.  Olsen et al. also fails to disclose or suggest of sets of rods being spaced apart around the rim of the end wall along the leading edge, the trailing edge, the pressure side, and the suction side of the airfoil.
Claims 25 and 26 are allowable, as they are dependent on claim 23.
Election/Restrictions
Independent claims 1, 9, and 23 are allowable. The restriction requirement among the pending claims, as set forth in the Office action mailed on 10/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 15-16, which are dependent on claim 9, are no longer withdrawn from consideration because claim 9 is allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        04/27/2022